DETAILED ACTION
In Applicant’s Response filed 8/3/2020, Applicant requested entry of the amendments filed 6/30/2020 wherein Applicant amended claim 1. Currently, claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 8/3/2020 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2020 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

In claim 1 line 2: “a user” should be “the user”.
In claim 1 line 3: “two lateral side edges” should be “first and second lateral side edges”.
In claim 1 line 22: “a loop that flattens” should be amended to recite “a loop configured to flatten”.
In claim 1 line 23: “the flattening” should be amended to recite “flattening”.
In claim 1 line 24: “the fastening bands” should be amended to recite “the plurality of fastening bands”.
In claim 7 lines 1-2: “each fastening band” should be “each fastening band of the plurality of fastening bands”.
In claim 7 line 2: “each band” should be “each fastening band”.
In claim 10 line 3: “the secondary closure to the sleeve via the bands” should be amended to recite “the secondary closure element to the sleeve via the fastening bands”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, the limitation reciting “the closure element” (line 21) renders the claim indefinite because it is unclear which closure element this limitation is in reference to (i.e. is this referring to the plurality of fastening bands or to the secondary closure element). Therefore, claim 1 is indefinite. 
Claim 4 recites the limitation "the outer surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 depend directly or indirectly from claim 1 and thus contain the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw et al (US 2011/0125183) in view of Hitschmann (WO2014/132127A1) and further in view of Ingimundarson et al (US2014/0081189).
With respect to claim 1, Lipshaw discloses a compression system (compression garment 10; shown i.e. in figures 1A-1B, 5A-5B, 11A-11D) for applying compression to a limb of a user (para [0008] lines 11-14) comprising a sleeve (body portion 20; configured to be wrapped about a user’s limb as shown in figures 5A-5B and therefore is interpreted as being a “sleeve”) for substantially covering a portion of the limb of a user (shown in figures 5A-5B, para [0042]), wherein the sleeve (20) has an outer surface (faces away from user when worn), an inner surface (surface that is positioned adjacent to a user’s body/limb when worn), an upper edge (top edge 21; figure 1A), a lower edge (bottom edge 23; figure 1A) and two lateral side edges (left and right side edges shown in figure 1A), wherein in the transverse direction from the first 
Lipshaw does not, however, disclose that the system further comprises a plurality of rings. 

Lipshaw does not, however, disclose that each of the plurality of rings is connected to the closure element by a strap, the strap including an expandable portion having a loop that flattens upon expansion of the expandable portion, wherein the flattening of the loop indicates desired compression of the sleeve about the limb of the user, and further wherein the fastening bands are releasably fastened to the plurality of rings to tighten and secure the sleeve about the limb of the user.


Ingimundarson et al teaches an analogous sleeve (spinal orthosis is configured as a band comprising belt members 112/114 that wraps about a user’s torso and therefore is interpreted as being a “sleeve”; fig 19-21) the sleeve comprising a pair of flaps comprising an exterior flap overlying an interior flap (clamping sections 156 and 160 – figures 20-21) wherein the inner surface of the interior flap releasably engages the inner surface of the sleeve and the inner surface of the exterior flap releasably engages the outer surface of the sleeve (the opposing inner surfaces of each of the clamping members 156 and 160 include fastener material 162 to permit releasable attachment of the inner surface of interior flap (160) to the inner surface of the sleeve (body facing surface of belt member 114) and releasable attachment of the inner surface of the exterior flap (156) to the outer surface of the sleeve (outwardly facing surface of belt member 114); figures 20-21; para [0065-0066]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Lipshaw in view of Hitschmann to have substituted the stay 40 and tab 34 in Lipshaw with the clamping sections 156/160 in Ingimundarson in order to provide a length adjustable system with removably securable sections (Ingimundarson para [0065]).
With respect to claim 2, Lipshaw in view of Hitschmann and further in view of Ingimundarson discloses the invention substantially as claimed (see rejection of claim 1) and Lipshaw also discloses that each of the inner and outer surfaces (surfaces adjacent to the user’s body and facing away from the body during use) of at least the second lateral side region (right 
With respect to claim 3, Lipshaw in view of Hitschmann and further in view of Ingimundarson discloses the invention substantially as claimed (see rejection of claim 1) and Lipshaw also discloses that the mechanical fastening elements provided on the inner surfaces of the flaps comprise male fastening elements, in particular male fastening elements selected from the group consisting of hook fasteners (fastener tabs 34 connect elements 20 and 30 to one another via hook and loop fastener mechanism – para [0043]).
With respect to claim 4, Lipshaw in view of Hitschmann and further in view of Ingimundarson discloses the invention substantially as claimed (see rejection of claim 1) and Lipshaw also discloses that the closure element further comprises a locking element or a series of locking elements (bands 32), said locking element or element(s) being provided in association with the exterior flap or exterior flaps (bands 32 are used in combination with tabs 34 and stays 40 to couple the spine 30 to the body portion 20 around the user’s leg), as applicable, said locking element(s) (32) and exterior flap(s) (40) being configured and arranged such that in use when the closure element is attached to the sleeve (as shown i.e. in figures 1B and 11A), the locking element(s) (32) can be clamped onto the exterior flap(s) (40), in particular onto the outer surface of the exterior flap(s) (the bands 32 cover the outer surface area of stays 
With respect to claim 5, Lipshaw in view of Hitschmann and further in view of Ingimundarson discloses the invention substantially as claimed (see rejection of claim 1) and Lipshaw also discloses that the closure element includes one or more elongate stiffeners extending lengthwise (the velcro stays 40 which are positioned to be overlying hook tabs 34 as shown in figure 11D are described as being “reinforcement tabs” or “stays”– para [0047;0067] which is interpreted to mean that these elements provide some level of stiffness or rigid support to the structure in order to perform as a “reinforcement” or “stay”).
With respect to claim 6, Lipshaw in view of Hitschmann and further in view of Ingimundarson discloses the invention substantially as claimed (see rejection of claim 1) and Lipshaw also discloses that the closure element (hook tabs 34) comprises a spacer fabric and/or a foam (para [0067] - garment 10 (i.e.: both body portion 20 and spine portion 30) are made of a thick material such as foam laminate; the bands 22/32 are extensions of the body portion 20/spine portion 30 and thus are interpreted as being formed of the same material such as foam laminate as the portion 20/30 which hook and loop fasteners attached thereto).
With respect to claim 7, Lipshaw in view of Hitschmann and further in view of Ingimundarson discloses the invention substantially as claimed (see rejection of claim 1) and Lipshaw also discloses that each fastening band (22) comprises a distal end portion (free end of band 22), each band extending in substantially the transverse direction of the sleeve (as shown in figures 1A and 1B, at least one band 22 extends laterally at an angle downwards from body portion 20 which is interpreted as being a direction “substantially” transverse to the direction 
With respect to claim 8, Lipshaw in view of Hitschmann and further in view of Ingimundarson discloses the invention substantially as claimed (see rejection of claim 6) and Lipshaw also discloses that an outer surface of the secondary closure element has a structure or is provided with a structure that is adapted to be engaged by mechanical fastening elements on the first major surface of the distal end portion of the fastening bands (both the bands 22 and the tabs 34 include hook and loop fastening means on the surfaces thereof and thus are configured to attach to one another if desired via the hook and loop fasteners) and wherein said pair of flaps or pairs of flaps (flaps 34), as applicable, of the closure element extend lengthwise to one side of said engaging structure for the fastening bands (the engaging structure is interpreted as being the hook and loop fastening material on the surface of bands 22; as shown in figure 11D, the flaps extend in the longitudinal direction from body portion 20 to spine 30 to connect the two elements and since the bands 22 extend from the opposite, left side of body 20 as shown in figure 11A, the flaps 34 are interpreted as extending to one side of the fastening bands i.e. the flaps 34 extend to the right of the bands 22).
With respect to claim 9, Lipshaw in view of Hitschmann and further in view of Ingimundarson discloses the invention substantially as claimed (see rejection of claim 1) but Lipshaw does not disclose in the embodiment shown in figure 11A-D that the secondary closure element is provided with a plurality of rings in series such that when the closure element is 
Lipshaw does, however, disclose a different embodiment shown in figure 7A in which garment 10 has D-rings 35 attached to the ends of bands 32 wherein the ends of bands 22 are placed through D-rings 35 and then attached back onto themselves where the advantage of such a D-ring system is that it allows the patient to tighten the garment using only one hand (see Para [0062]). Furthermore, the pair of flaps or pairs of flaps extend lengthwise to one side of the series of rings because the engaging structure is interpreted as being the hook and loop fastening material on the surface of bands 22 and as shown in figure 11D, the flaps extend in the longitudinal direction from body portion 20 to spine 30 to connect the two elements and since the bands 22 extend from the opposite, left side of body 20 as shown in figure 11A, the flaps 34 are interpreted as extending to one side of the fastening bands i.e. the flaps 34 extend to the right of the bands 22). Thus, it would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have modified the embodiment shown in figure 11A-D of Lipshaw so that the secondary closure element is provided with a plurality of rings in series such that when the closure element is attached to the sleeve, each ring is located opposite to a fastening band, and wherein said pair of flaps or pairs of flaps, as applicable, extend lengthwise to one side of the series of rings as taught in the embodiment shown in figure 7A of Lipshaw in order to provide the advantage of allowing the patient to tighten the garment using only one hand (see Lipshaw Para [0062]).
With respect to claim 10, the claim is rejected under 35 USC 103 as being obvious over Lipshaw in view of Hitschmann and further in view of Ingimundarson because with respect to 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 6/30/2020 have been fully considered as follows:
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 7-9 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 3786         
/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786